DETAILED ACTION
The Preliminary Amendment received on 07/27/2020 is acknowledged by the Examiner.  Claims 14-17, 19-21, and 28-29 were canceled.  Claims 1-13, 18, and 22-27 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 1-9, 11-13, 18, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over by Shaune Hanley; et al. (US 20160289895 A1) in view of Robert E. Weber et al. (US 5,595,828 A). 

Regarding claim 1, Hanley discloses:  A method for manufacturing a paper (Fig. 1 and para [0005] discloses a process for preparing the high-curl Kraft pulp, that in turn, can be used to make paper.), the method comprising the steps of: - providing pulp fibers in form of a pulp having a first length-weighted average curl index (CLW1) between 0 and 0.3 (Para [0039-0040] discloses “The mechanically processed pulp can have an elevated curl index of at least about 0.2, at least about 0.23, at least about 0.25, or at least about 0.29.” and Generally the curl index (length weighted, unless otherwise specified) is determined by standard procedures.); - mechanically treating the pulp fibers using a pulp compression process under a pressure of from 2 to 20 bars and expending an energy of 60 to 100 kWh/tonne (Para [0034-0035] discloses mechanically treating the pulp to a pressure greater than 1 bar, greater than 1.5 bars, greater than 2 bars, or greater than 3 bars. In an embodiment, the pressure can be from about 2 bars to about 6 bars, from about 3 bars to about 5 bars, or from about 3 bars to about 4 bars.  Table 1 discloses 80kWh/tonne.), to induce fiber deformations such that the resulting pulp fibers have a second length-weighted average curl index (CLW2) higher than the first length- weighted average curl index and between 0.1 and 0.45 (For example, Para [0010-0011] and other parts of the cited reference.  It is obvious that when the pulp is mechanically treated its curl index would change during the process.); - forming a wet web using the mechanically treated pulp fibers (Para [0030] & [0060].); - drying the wet web under restraint to form a dried web (Para [0030] & [0060].).
Although Hanley discloses a pulp that can be used in making variety of products such as paper, tissue, diapers and the likes, nevertheless, Hanley does not explicitly disclose: an extensible paper and adding an extensible polymer in an amount of 2 to 40 wt % based on the weight of the extensible paper to the dried web.
However, in the same related art, Weber is directed to an improved-strength, polymer-reinforced paper which includes fibers, of which at least about 30 percent on a dry weight basis are eucalyptus fibers, and from about 15 to about 60 percent by weight, based on the dry weight of the fibers, of a latex binder.  That being said, Weber discloses:  an extensible paper and adding an extensible polymer in an amount of 2 to 40 wt % based on the weight of the extensible paper to the dried web (Col. 1, lines 55-65 discloses a paper reinforced by polymer impregnation.  Polymer reinforcement is employed to improve one or more of such properties as dimensional stability, resistance to chemical and environmental degradation, resistance to tearing, embossability, resiliency, conformability, moisture and vapor transmission, and abrasion resistance, among others.  In addition to percent elongation at break of the paper disclosed by Weber in Table 4, the paper has to be extensible so as to be resistance to tearing.  Col. 4, lines 21-41 discloses the polymer-reinforced paper includes from about 15 to about 60 percent by weight, based on the dry weight of the fibers, of a latex binder.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the Kraft pulp of Hanley by using the Polymer reinforcement as taught by Weber so as to improve properties such as resistance to tearing, dimensional stability, and resistance to chemical and environmental degradation.  Similarly, one of ordinary skill in the art, upon reading Weber disclosure, would also have been motivated to apply its teaching of utilizing polymer-reinforced paper for improving the strength characteristics and durability of a paper by polymer impregnation for the benefit of the claimed invention.    

Regarding claim 2, Hanley in view of Weber discloses all the limitations of its base claim 1.  Hanley further discloses:  wherein the pulp has a consistency above 20% by dry weight before the pulp compression process (Para [0055].).

Regarding claim 3, Hanley in view of Weber discloses all the limitations of its base claim 1.  Hanley further discloses:  wherein the pressure of the pulp compression process is from 3 to 8 bars (Para [0006] and [0035-0036].).

Regarding claim 4, Hanley in view of Weber discloses all the limitations of its base claim 1.  Hanley further discloses:  wherein the pulp fibers are refined prior to mechanically treating (Para [0004-0005] & [0038].  Even though the cited reference does not explicitly disclose refining prior to mechanically treating the pulp, but an artisan working in a paper mill knows that generally the pulp fibers could go through a refiner based on the specific application and design requirement and thus, it is obvious that it is a routine practice to optimize the pulp fiber.).

Regarding claim 5, Hanley in view of Weber discloses all the limitations of its base claim 1.  Hanley further discloses:  wherein a chemical additive is added to the pulp prior to or after mechanically treating said pulp (Para [0007].).

Regarding claim 6, Hanley in view of Weber discloses all the limitations of its base claim 5.  Hanley further discloses:  wherein the chemical additive is a plasticizer (Para [0041].  Since a plasticizer is a chemical added specially to rubbers and resins to impart flexibility or stretchability, then crosslinking agent could obviously, among others, be a plasticizer.).   

Regarding claim 7, Hanley in view of Weber discloses all the limitations of its base claim 5.  Hanley further discloses:  wherein the chemical additive is a strength additive, a sizing agent, or a cross linking agent (Para [0005] and other paragraphs in the disclosure.).

Regarding claim 8, Hanley in view of Weber discloses all the limitations of its base claim 7.  Hanley further discloses:  wherein the chemical additive is a starch, a polyacrylamide derivative, cellulose fibrils, polyamide-epichlorohydrin, melamine, urea formaldehyde, or a polyimine (Para [0041] discloses urea-based crosslinkers.).

Regarding claim 9, Hanley in view of Weber discloses all the limitations of its base claim 1.  Hanley further discloses:  wherein the pulp compression process is a plug screw feeding process (Para [0005], [0028], and Fig. 1, a plug screw 102.).

Regarding claim 11, Hanley in view of Weber discloses all the limitations of its base claim 1.  Hanley further discloses:  further comprising heating and/or chemically treating the pulp after mechanically treating said pulp (Para [0034].).

Regarding claim 12, Hanley in view of Weber discloses all the limitations of its base claim 1.  Hanley further discloses:  wherein the second length-weighted average curl index (CLW2) is between 0.25 and 0.45 (Para [0039] & [0050].).

Regarding claim 13, Hanley in view of Weber discloses all the limitations of its base claim 1.  Weber further discloses:  wherein the polymer is a bio-based polymer, a biodegradable polymer and/or a petroleum-based polymer (Throughout the disclosure, for example, Tables 1, 3, and 4-6 and Col. 2, lines 45-61.). 

Regarding claim 18, Hanley in view of Weber discloses all the limitations of its base claim 1.  Weber further discloses:  wherein the polymer is added in an amount of from 2 to 40 wt% (Col. 4, lines 21-41.). 

Regarding claim 22, Hanley discloses: - pulp fibers having a length-weighted average curl index CLW of between 0.1 and 0.45 (For example, Para [0010-0011] and Para [0039] & [0050].) 
Although Hanley discloses a pulp that can be used in making variety of products such as paper, tissue, diapers and the likes, nevertheless, Hanley does not explicitly disclose: An extensible paper and a polymer in an amount of from 2 to 40 wt% based on the weight of the extensible paper; wherein the extensible paper has a Gurley air resistance below 20 s/100 mL and an elongation at break of at least 7 %. 
However, in the same related art, Weber discloses:  An extensible paper and a polymer in an amount of from 2 to 40 wt% based on the weight of the extensible paper; wherein the extensible paper has a Gurley air resistance below 20 s/100 mL and an elongation at break of at least 7 % (Col. 1, lines 55-65 discloses a paper reinforced by polymer impregnation.  Polymer reinforcement is employed to improve one or more of such properties as dimensional stability, resistance to chemical and environmental degradation, resistance to tearing, embossability, resiliency, conformability, moisture and vapor transmission, and abrasion resistance, among others.  In addition to percent elongation at break of the paper disclosed by Weber in Table 4, the paper has to be extensible so as to be resistance to tearing.  Col. 4, lines 21-41 discloses the polymer-reinforced paper includes from about 15 to about 60 percent by weight, based on the dry weight of the fibers, of a latex binder.  Even though the Gurley air resistance of the paper that is a property of the paper is not explicitly disclosed by Weber, but since the product made by Weber is substantially identical to the claimed product for the reasons discussed with respect to claim 1, thus it is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, when the structure recited in Weber is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the Kraft pulp of Hanley by using the Polymer reinforcement as taught by Weber so as to improve properties such as resistance to tearing, dimensional stability, and resistance to chemical and environmental degradation.  Similarly, one of ordinary skill in the art, upon reading Weber disclosure, would also have been motivated to apply its teaching of utilizing polymer-reinforced paper for improving the strength characteristics and durability of a paper by polymer impregnation for the benefit of the claimed invention.    

Regarding claim 23, Hanley in view of Weber discloses all the limitations of its base claim 22.  Weber further discloses: wherein the elongation at break is from 10 % to 90 % (Table 4.).

Regarding claim 24, Hanley in view of Weber discloses all the limitations of its base claim 22.  Weber further discloses: wherein the extensible paper is a polymer-impregnated extensible paper (Throughout the disclosure, for example, Tables 1, 3, and 4-6 and Col. 2, lines 45-61.).
Regarding claim 25, Hanley in view of Weber discloses all the limitations of its base claim 22.  Hanley further discloses: wherein the curl index of the fibers contained in the extensible paper is of from 0.25 to 0.45 (Para [0039] & [0050].). 

Regarding claim 26, Hanley in view of Weber discloses all the limitations of its base claim 22.  Hanley further discloses: wherein the impregnated polymer is present in an amount of 10 wt % (Col. 4, lines 21-41.). 

Regarding claim 27, wherein the polymer is a bio-based polymer, a biodegradable polymer and/or a thermoplastic polymer or copolymer (Throughout the disclosure, for example, Tables 1, 3, and 4-6 and Col. 2, lines 45-61.).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Shaune Hanley; et al. (US 20160289895 A1) in view of Robert E. Weber et al. (US 5,595,828 A)and further in view of Alexander Kasser (USP 4409065 A). 
Regarding claim 10, the combination of Hanley in view of Weber discloses all of the limitations of the base claim 1.  
However, the combination of Hanley in view of Weber does not explicitly disclose: wherein the pulp compression process is a hammer mill, a Kollergang mill, a BIVIS device, an explosion pulping device or a revolving drum.
In the same field of art, Kasser is directed to improve functional quality of Kraft papers to such an extent that the weight per unit area which has heretofore been required, can be reduced.  With that said, Kasser discloses:  wherein the pulp compression process is a hammer mill, a Kollergang mill, a BIVIS device, an explosion pulping device or a revolving drum (Col. 2, lines 43-50.).

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Hanley in view of Weber by refining treatments of the pulp in a defibrator, Kollergang, pulp beater, and/or refiner as taught by Kasser so that the fibers first straightened by the beating process are better suited for the systematical curlation process rather than randomly deformed fibers.  Similarly, one of ordinary skill in the art, upon reading Kasser disclosure, would also have been motivated to apply its teaching of refining treatments for improving the physical properties of the Kraft paper so that the breaking length is increased by an increasing degree of beating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW M ESLAMI/Examiner, Art Unit 1748      
   
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748